     Case 1:19-cv-00841-DAD-HBK Document 21 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE WILHELM,                                    Case No. 1:19-cv-00841-DAD-HBK
12                       Petitioner,                    ORDER DISMISSING AS MOOT
                                                        PETITIONER’S MOTION TO EXPEDITE
13           v.                                         JUDGMENT
14    J. A. LIZARRAGA,                                  (Doc. No. 20)
15                       Respondent.                    ORDER DIRECTING CLERK OF COURT TO
                                                        PROVIDE PETITIONER WITH COPY OF
16                                                      FINAL ORDER AND JUDGMENT
17
            Petitioner Steve Wilhelm is a state prisoner who proceeded pro se on his petition for writ
18
     of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 4). On March 10, 2020, the former
19
     magistrate judge assigned to this case issued findings and recommendations to dismiss the
20
     petition for lack of jurisdiction. (Doc. No. 15). On April 2, 2020, the district judge assigned to
21
     this case adopted the findings and recommendations and entered judgment against the petitioner,
22
     closing the case. (Doc. Nos. 17, 18). The docket reflects the April 2, 2020 Order and Judgment
23
     were mailed to petitioner. The documents were not returned to the clerk as undeliverable. On
24
     March 3, 2021, petitioner filed a notice of change of address and the instant motion to expedite
25
     judgment. (Doc. Nos. 19, 20).
26
            Petitioner states that he has been waiting over a year and a half for a judgment in this case
27
     and seeks this court to expedite the judgment. (Doc. No. 20 at 2). This court issued the final
28
     Case 1:19-cv-00841-DAD-HBK Document 21 Filed 03/25/21 Page 2 of 2


 1   judgment denying petitioner relief over a year ago. (Doc. Nos. 17, 18). Therefore, the court will

 2   dismiss petitioner’s motion as moot but direct the clerk of court to provide petitioner with a

 3   duplicate copy of the final order and judgment in this case as a courtesy.

 4            Accordingly, it is ORDERED:

 5            1. Petitioner’s motion to expedite judgment (Doc. No. 20) is DISMISSED as moot.

 6            2. The clerk of court is directed to send petitioner a duplicate copy of this court’s final

 7               order and judgment. (Doc. Nos. 17, 18).

 8
     IT IS SO ORDERED.
 9

10
     Dated:      March 25, 2021
11                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
